Citation Nr: 9926235	
Decision Date: 09/14/99    Archive Date: 09/21/99

DOCKET NO.  98-17 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for amputation of the 
toes on the left foot.

2.  Entitlement to a compensable disability evaluation for a 
rupture of the left varicocele.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

B.N. Booher, Associate Counsel


INTRODUCTION

The veteran had active service from December 1967 to November 
1969.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a June 1998 rating 
decision of the Department of Veterans' Affairs (VA) Regional 
Office in Louisville, Kentucky (RO) which denied the benefits 
sought on appeal.


REMAND

The veteran contends that he is entitled to service 
connection for the amputation of toes on his left foot and 
that he is entitled to a compensable disability evaluation 
for a rupture of the left varicocele.  A preliminary review 
of the record discloses that additional action is required 
prior to further Board review of the veteran's claim.

The evidence of record discloses that the veteran, in a VA 
Form 9 (Appeal to Board of Veterans' Appeals) received in 
September 1998, requested a hearing before the Board at the 
local VA office.  The veteran made a second request for a 
hearing before the Board at the local VA office in a VA Form 
9 received in October 1998.  While the RO acknowledged the 
veteran's hearing request in a notification letter mailed to 
the veteran in November 1998, there is no evidence of record 
that establishes that the veteran was ever scheduled for a 
hearing before the Board.  

Because the veteran's request for a Board hearing has not yet 
been fulfilled, this case is REMANDED to the RO for the 
following action:

The veteran should be scheduled for a 
hearing before a Member of the BVA at the 
RO at the next available opportunity.

The purpose of this REMAND is to obtain additional 
development and to afford the veteran due process of law.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
appellant is free to submit any additional evidence he 
desires to have considered in connection with his current 
appeal.  No action is required of the appellant until he is 
notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



